Citation Nr: 0622457	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  03-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 until March 
1989.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).    


FINDINGS OF FACT

1.  The medical evidence reflects that the veteran's low back 
condition most nearly approximates a 10 percent disability 
rating. 

2.  The medical evidence demonstrates that there are no 
residuals of a neck injury that are related to the veteran's 
active service.  

3.  There is no medical evidence demonstrating that the 
veteran has arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
(DC) 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2005).

2.  Residuals of a neck injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

3.  Arthritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for low back strain.

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his service connected low back 
condition.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
determination.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

When evaluating musculoskeletal disabilities VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups).  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995). 

On September 14, 2001, the veteran filed his claim for an 
increased rating.  Effective September 26, 2003, VA revised 
the criteria for evaluating diseases and injuries of the 
spine.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  The 
Board may only consider and apply the "new" criteria as of 
the effective date of enactment, but may apply the "old" 
criteria for the entire appeal period.  38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the "old" criteria, the veteran's current 10 percent 
rating under Diagnostic Code 5295 contemplates lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
disability rating is warranted for moderate limitation of 
motion of the lumbar spine (Diagnostic Code 5292), moderate 
recurring attacks of intervertebral disc syndrome (Diagnostic 
Code 5293), and lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (Diagnostic Code 5295).

Effective September 26, 2003, the criteria for rating all 
spine disabilities are now set forth in a General Rating 
Formula for Diseases and Injuries of the Spine.  The formula 
provides that a 10 percent rating is assignable where forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees, or the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees, or there is muscle spasm, 
guarding, or localized tenderness that does not result in an 
abnormal gait or abnormal spinal contour.  A 20 percent 
rating requires forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assignable where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine. 

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  Under the 
revised rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees each 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, Plate V. 

Under the former and revised criteria, the terms "mild," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6. 

In an October 2001 VA examinations, the veteran complained of 
flare-ups, occurring two to three times per week, and severe 
pain.  The examination revealed deep tendon reflexes (DTRs) 
of 2+ and motor strength of 5+/5+ throughout the upper and 
lower extremities.  Straight leg raise test was negative 
bilaterally.  His sensation was intact to light touch, 
pinprick, and vibration in the upper and lower extremities.  
The range of motion for the thoracolumbar spine was as 
follows: flexion of 80 degrees, hyperextension of 20 degrees, 
and lateral bending of 36 degrees.  The examiner noted that 
the range of motion was normal, and no evidence of 
radiculopathy was found.  The diagnosis was lumbar strain 
manifested by musculoskeletal pain with daily activities 
including walking, bending, prolonged standing, or sitting.  
Lumbar spine series x-rays were normal.

In a second VA examination in October 2004, the veteran 
complained of sharp, continuous pain affecting him daily.  He 
stated that he did not have flare-ups.  He also stated that 
the pain radiated into his right leg, and he experienced 
numbness in the right leg.        

The exam revealed a normal curvature of the spine with the 
following range of motions: cervical forward flexion of zero 
to 45 degrees, extension zero to 45 degrees, lateral flexion 
of zero to 45 degrees right and left, rotation of zero to 65 
degrees right and left, lumbar forward flexion of 90 degrees, 
extension of 30 degrees, lateral flexion of 30 degrees right 
and left, and rotation of 30 degrees right and left.  The 
cervical and lumbar spine was not painful on range of motion.  
There was no objective evidence of painful motion, spasm, 
weakness, or tenderness.  There was no ankylosis, and the 
veteran was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive movement.  
Neurological and sensory examinations were normal, and there 
was no atrophy of the arms and legs.  DTRs, biceps, triceps, 
ankles, and knee reflexes were 2+ and equal bilaterally.  
Straight leg raise test was negative.  The veteran did not 
report a history of incapacitation in the past twelve months 
requiring bed rest or treatment by a physician.  

A magnetic resonance imaging (MRI) showed minimal 
degenerative disc changes at L5-S1; a diffuse disc bulge was 
seen at L5-S1 in addition to a central and right paracentral 
disc protrusion.  Cervical degenerative disc space narrowing 
and spondylosis at C4-5 and C5-6 without evidence of 
foraminal encroachment was also noted.   

In VA clinic documents, the veteran is noted as complaining 
of radiating pain in both lower extremities and at other 
times only in the right leg.  A clinic record, dated December 
2004, notes negative nerve conduction and electromyography 
studies of the bilateral upper extremities.  There was no 
evidence of active lumbar radiculopathy.  However, there was 
some evidence of a possible right S1 nerve root irritation.  
MRIs of the lumbar and cervical spine conducted in June 2006 
did not show any changes from the prior studies.

The evidence of record provides no basis for more than the 
currently assigned 10 percent rating under either former or 
revised criteria.  Under the old criteria, there simply is no 
evidence of the symptoms required for a 20 percent rating, 
i.e. moderate limitation of lumbar spine motion, or 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position. 38 C.F.R. § 4.71a, DC 5292, 5295 (2003).  
Under the new criteria, the veteran's range of motion 
findings are within normal limits, and there is no evidence 
of guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5235-5243.

The Board also points out that, regardless of whether the 
former or revised criteria are considered, there is no basis 
for assignment of any higher rating based on consideration of 
any of the factors addressed in 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, 8 Vet. App. at 204-7.  Functional loss due to 
pain, weakness and fatigability has already been taken into 
consideration in arriving at the decision to assign a 10 
percent rating, notwithstanding the fact that on VA 
examination in 2004, the examiner specifically noted that 
there was no weakness, fatigability, decreased endurance, 
incoordination, or flare-ups pertaining to the low back.  

Further, no other diagnostic codes provide any basis for 
assignment of any higher rating.  Under the former criteria 
(and in the case of intervertebral disc syndrome (IVDS), the 
revised criteria), ratings in excess of 10 percent are 
available for residuals of a fractured vertebrae, for 
ankylosis of the lumbar spine or of the entire spine, and for 
IVDS; however, as the medical evidence does not demonstrate 
that the service connected low back condition involves any of 
above, there is no basis for evaluation of the disability 
under former DCs 5285, 5286, 5289, or 5293, respectively, or 
(since September 23, 2002) revised DC 5293 for IVDS 
(renumbered DC 5243 on September 26, 2003). 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  
 

Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1131, a claimant must prove 
the existence of a disability that resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that links a 
current disability to symptoms that began in service and 
continues to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1131 requires the existence of a present 
disability for VA compensation purposes.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran contends that he suffers from neck pain caused by 
his military service.  The earliest medical evidence of 
record noting neck pain is dated August 1993, however, more 
than four years after separation from service.  VA clinic 
notes establish that the veteran does complain of chronic 
neck pain that radiates into both shoulders and the upper 
extremity area.

An October 2004 VA examination revealed the range of motion 
for the cervical spine as follows: forward flexion of zero to 
45 degrees, extension of zero to 45 degrees, lateral flexion 
to the right and left zero to 45 degrees, and rotation to the 
right and left zero to 65 degrees.  The cervical spine was 
not painful on range of motion, and the veteran was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive movements.  The examiner 
diagnosed the veteran with cervical degenerative disc space 
narrowing and spondylosis at C4-5 and C5-6 without evidence 
of foraminal encroachment. 

The preponderance of the evidence is against the claim.  The 
veteran had no complaints, diagnosis, or treatment for neck 
pain in service.  In fact, no neck pain complaints were noted 
until many years after separation from service.  
Additionally, there is no medical evidence that establishes a 
relationship between the veteran's current condition and his 
military service.  

Although the veteran is competent to testify as to his in- 
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
veteran's personal opinion that the disability at issue began 
in service or that it is otherwise related to service can 
not, standing alone, serve as a basis for awarding service 
connection.   

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.   Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).   

The veteran states that he suffers from arthritis.  
Specifically, he complains that inflammation in the joints of 
his neck and back causes him pain.  The veteran's service 
medical records, VA treatment records, private treatment 
records, and VA examinations, however, do not show any 
diagnosis of or treatment for arthritis.  There is simply no 
medical evidence of record indicating that that the veteran 
has arthritis. 

A valid service connection claim requires competent evidence 
of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation 
such that a claimant must first have a disability to be 
considered for service connection).
The veteran's lay belief as to current diagnosis holds no 
probative value, and therefore, does not establish the 
existence of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a).  

Absent any evidence of a current disability, service 
connection is not warranted.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The appellant was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Oct. 2001, Feb. 2004).  As such, VA fulfilled 
its notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disabilities on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Additionally, the 
appealed May 2002 rating decision clearly indicates that the 
veteran had been assigned specific disability evaluations for 
the service connected disorder on appeal and an effective 
date had been established.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In this 
case, the veteran's private, VA, and service medical records 
have been associated with the claim's file.  Additionally, 
the multiple VA examinations were performed.  

Remanding this case for further development would be an 
essentially redundant exercise and would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (holding that remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Accordingly, the Board finds that no deciding 
the appeal at this time is not prejudicial to the appellant. 

 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.
 

ORDER

Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to service connection for residuals of a neck 
injury is denied.

Entitlement to service connection for arthritis is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


